Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
a vent portion communicating with an outlet of an air conditioning device per claim 1. This uses the nonce term portion modified by functional language vent and communicating with an outlet of an air conditioning device. The specification does not disclose the structure of a vent portion.
a container holding portion communicating with the vent portion to hold the container per claim 1. This uses the nonce term portion modified by functional language container holding and communicating with the vent portion to hold the container. The specification does not disclose the structure of a container holding portion.
a unit main member attachable and detachable relative to the case per claim 2. This uses the nonce term member modified by functional language attachable and detachable relative to the case. The specification does not disclose the structure of a unit main member.
an erroneous-assembly prevention device preventing the guide projection from fitting into the guide groove is provided per claims 4 and 5. This uses the nonce term device modified by functional language erroneous-assembly prevention and preventing the guide projection from fitting into the guide groove is provided. The specification does not disclose the structure of the erroneous assembly prevention device. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a vent portion communicating with an outlet of an air conditioning device”. This uses the nonce term portion modified by functional language vent and communicating with an outlet of an air conditioning device. This invokes 112f and the specification does not disclose the structure of a vent portion and thus the claim is indefinite.
Claim 1 recites “a container holding portion communicating with the vent portion to hold the container”. This uses the nonce term portion modified by functional language container holding and communicating with the vent portion to hold the container. This invokes 112f and the specification does not disclose the structure of a container holding portion.
Claim 1 recites “in a container-holding-portion attachment state wherein the air vent unit is removed from the outlet in the vent-portion attachment state and the vent portion is attached to face the outlet, the container holding portion is held in such a way not to be pushed toward an inside of the 
Claim 2 recites “a unit main member attachable and detachable relative to the case”. This uses the nonce term member modified by functional language attachable and detachable relative to the case. This invokes 112f and the specification does not disclose the structure of a unit main member.
Claims 4 and 5 recites “an erroneous-assembly prevention device preventing the guide projection from fitting into the guide groove is provided”. This uses the nonce term device modified by functional language erroneous-assembly prevention and preventing the guide projection from fitting into the guide groove is provided. This invokes 112f and the specification does not disclose the structure of the erroneous assembly prevention device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1422083 to Wittorf (Wittorf)
Regarding claim 1, Wittorf teaches a vent portion communicating with an outlet of an air conditioning device (15 and/or 5, Figure 1); and a container holding portion communicating with the vent portion to hold the container (16 and 18, Figure 2), wherein in a vent-portion attachment state wherein the vent portion is attached to the outlet by facing an interior side, the container holding portion is stored inside the outlet (shown in Figures 1 when the device is slid in per the arrow), and in a container-holding-portion attachment state wherein the air vent unit is removed from the outlet in the vent-portion attachment state and the vent portion is attached to face the outlet, the container holding portion is held in such a way not to be pushed toward an inside of the outlet in a state wherein the container holding portion projects toward the interior side (shown in the position where 16 is accessible as all the connections are still made).
Regarding claim 2, Wittorf teaches a hollow case to store the outlet therein (interior of 1 and/or 4, Figure 1); and a unit main member attachable and detachable relative to the case, and including the vent portion and the container holding portion (attachment and detachment shown in Figures 1 and 2 and portions taught in claim 1), wherein a guide projection (7, Figures 1 and 2), and a guide groove fitted in the guide projection and extending along an attachment/detachment direction of the unit main member are provided between the case and the unit main member (complimentary groove shown at 9, Figure 1).
Regarding claim 3, Wittorf teaches wherein the guide projection and the guide groove are provided respectively on at least one inside face in a right-and-left direction or an up-and-down direction of the case (shown in Figures 1 and 2), and at least one outside face in a right-and-left direction 
Regarding claim 4, Wittorf teaches wherein the container holding portion includes a container insertion hole capable of inserting the container (hole in 1 and 4 shown in Figure 1), and in a state wherein the vent portion is attached to face the outlet and the container insertion hole faces downward, an erroneous-assembly prevention device preventing the guide projection from fitting into the guide groove is provided (device can be oriented to face downward and 21 and/or 22 is the erroneous assembly prevention device).
Regarding claim 5, Wittorf teaches wherein the guide projection and the guide groove are provided respectively on an inside face facing in a right- and-left direction or an up-and-down direction of the case, and on an outside face facing in a right- and-left direction or an up-and-down direction of the unit main member facing the inside face facing the right-and-left direction or the up-and-down direction of the case (shown in Figures 1 and 2), and the erroneous-assembly prevention device is formed by differentiating a groove width, or a height position in an up-and-down direction or a position in a right-and-left direction facing the guide grooves from each groove (22 and/or 21, Figure 2).
Regarding claim 6, Wittorf teaches wherein at least one portion of the vent portion of the unit main member fits in an inside of the case (shown in Figure 1) in the container-holding-portion attachment state, a pushing prevention device for allowing the container holding portion not to be pushed toward an inside of the outlet is formed by: a first abutment portion positioned between the inside of the case and the one portion of the vent portion to fit in the inside of the case, abutting against each other in a state wherein the one portion of the vent portion fits in the inside of the case, and provided in the one portion of the vent portion; and a second abutment portion provided inside the case (interior and/or exterior of 1 and 21, 22, 5, and/or 9, Figures 1 and 2).
Regarding claim 7, Wittorf teaches wherein the first abutment portion is provided in one of either the guide projection or the guide groove, and the second abutment portion abutting against the first abutment portion is provided in another of either the guide projection or the guide groove (21, 22, 5, and/or 9, Figures 1 and 2).
Regarding claim 8, Wittorf teaches wherein the first abutment portion is formed by the guide projection, and the second abutment portion is formed by the guide groove, and it is positioned in a terminal portion in an insertion direction of the guide projection into the guide groove (21, 22, 5, and/or 9, Figure 1 and 2).
Regarding claims 9 and 10, Wittorf teaches claims 9 and 10 as disclosed by at least claims 3 and 4 above and the container hole can be positioned upward dependent on the positioning of the device and the air vent unit can be turned over in any direction a user desires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        12/1/21